Case 19-16421-amc         Doc 27    Filed 04/29/20 Entered 04/29/20 13:11:57            Desc Main
                                    Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                       : CHAPTER NO. 13
                                                             :
DEBBIE EDWARDS,                                              : CASE NO. 19-16421-jkf
                                                             :
                               DEBTOR                        : OBJECTION TO PLAN
                                                             : CONFIRMATION HEARING
PENNSYLVANIA DEPARTMENT                                      : May 6, 2020 @ 9:30
OF REVENUE,                                                  :
                                                             :
                               MOVANT                        :
                                                             :
                       V.                                    :
                                                             :
DEBBIE EDWARDS,                                              :
                                                             :
                               RESPONDENT                    : RELATED TO DOCKET NO. 2

                   PENNSYLVANIA DEPARTMENT OF REVENUE’S
               OBJECTION TO DEBTOR’S PROPOSED CHAPTER 13 PLAN

         NOW COMES, the Commonwealth of Pennsylvania, Department of Revenue

(hereinafter “Department”), by and through its Office of Chief Counsel and Counsel Jim Peavler,

and files this plan objection as authorized by 11 U.S.C. § 1324 for the following reasons, to wit:

         1. This objection is made on the grounds that the Plan does not comply with the

            provisions of Chapter 13. The Debtor’s obligation pursuant to Title 11 U.S.C. §

            1325(a)(5) to provide for full payment of all Department claims entitled to secure

            status as required by 11 U.S.C. § 506.

         2. The Department’s proof of claim, containing secured tax claims, is not specifically

            treated within the Debtor’s proposed Chapter 13 plan in the proper classifications or

            amounts.

         3. Debtor’s counsel was notified by letter dated October 17, 2019 that certain pre-

            petition state tax returns had not been filed. According to Department records, these

                                                 1
Case 19-16421-amc      Doc 27    Filed 04/29/20 Entered 04/29/20 13:11:57               Desc Main
                                 Document     Page 2 of 3



         returns still have not been filed. More specifically, Debtor has the following unfiled

         returns: Personal Income Tax (XXX-XX-6802) for tax year 2018. Pursuant to the

         provisions of Title 11 U.S.C. § 1308(c), Debtor’s proposed plan is not confirmable

         unless all of the referenced tax returns are filed and all tax principal and prepetition

         statutory interest amounts arising from such late-filed returns are added as additional

         unsecured priority state tax claims within the context of Debtor’s amended Chapter

         13 plan. If not, no proposed plan should be confirmed pursuant to 11 U.S.C. §§ 1308

         and 1322.

             a. The Department requests, a copy of any and all past-due prepetition tax

                 returns filed by Debtor, along with all corresponding documentation and

                 schedules be submitted to the undersigned counsel at the following address:

                            Pennsylvania Department of Revenue
                            Office of Chief Counsel
                            P.O. Box 281061
                            Harrisburg, PA 17128-1061
                            Attn: Jim Peavler, Esq.

      4. Without the filing of the outstanding tax returns the Department cannot file a

         complete and liquidated claim against the Debtor, and all of the missing tax returns

         constitute priority tax claims under Title 11 U.S.C. § 507.

      5. It is also unclear as to how the Debtor intends to provide for the full payment of the

         Department’s secured claim. The Plan should provide for the full payment of the

         Department’s secured claim along with accrued interest in the amount of three

         percent. The Department believes there will be sufficient assets for the Department’s

         liens to attach to Debtor’s personal property. Nonetheless, in the event the Debtor

         does not have sufficient property for the Department’s liens to attach to, the



                                                2
Case 19-16421-amc       Doc 27    Filed 04/29/20 Entered 04/29/20 13:11:57             Desc Main
                                  Document     Page 3 of 3



           Department is amenable to reclassifying its claims into appropriate classifications as

           may be.

       6. Ultimately, the Department must object to the Debtor’s instant Plan because it is not

           in compliance with 11 U.S.C. §§ 1322 and 1325.




WHEREFORE, the Department respectfully requests this Honorable Court deny confirmation of

the Debtor’s Proposed Chapter 13 Plan unless and until the Department’s Objections have been

cured and an amended plan is filed that accounts for the Department’s claim(s) in the proper

classification and amount.

                                                            Respectfully submitted by:



                                                            /s/ Jim Peavler
                                                            Jim Peavler
                                                            Counsel
                                                            PA Department of Revenue
                                                            Office of Chief Counsel
                                                            P.O. Box 281061
                                                            Harrisburg, PA 17128-1061
                                                            PA I.D. # 320663
                                                            Phone: 717-787-2747
                                                            Facsimile: 717-772-1459
                                                            Email: jpeavler@pa.gov




                                                3
